By a petition for rehearing filed on behalf of the appellees, George W. Patchen and Harriett Patchen, suggestion is made that the Court has failed to decide the points raised on the cross assignments of error in this case by its opinion filed June 25, 1934, as amended June 29, 1934.
The effect of the opinion prepared by Circuit Judge Hutchinson, filed June 25, 1934, was to adopt, with a slight modification, the statement and opinion of the Chancellor who entered the orders appealed from in the present case. The Circuit Judge prepared and filed in the cause below, an exhaustive opinion, fully going into and discussing all the propositions of law necessary to be decided at the present state of these proceedings. The effect of the opinion of this Court filed June 25, 1934, as amended June 29, 1934, is to modify and adopt the opinion of the Circuit Judge who entered the orders appealed from in the court below, so that same will hereafter be the law of the case for the guidance of the court below in its final adjudication of the controversy.
It necessarily follows that the cross assignments of error numbered 1 to 7, inclusive, being inconsistent with the view of the Chancellor as approved, were necessarily overruled and rejected, even though not specifically referred to in the opinion adopted June 25, 1934, as amended June 29, 1934.
Petition for rehearing denied. *Page 337 
DAVIS, C. J., and WHITFIELD, ELLIS and BUFORD, J. J., concur.